DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 28, 32, 33, 35, 36, 38-42, 46, 49-52, 54, and 61-63 are pending. 

Drawings
The drawings are objected to because the words in fig. 4 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 28 and 61, the limitation “automatically mapping one or more spatial and temporal patterns of the classified behavioral state” is indefinite. 
In para. [0030], behavioral states are described as different sleep stages such as awake state, a sleep state (N1 or N2), a drowsy state (N1), a REM state, a microstate within the drowsy state (N1), or slow wave sleep state (N3), or as a brain state characterized by pathological activity or representing an elevated probability for occurrence of a seizure.
It is unclear what it means to “automatically map one or more spatial and temporal patterns of the classified behavioral state”. Does it mean spatial and temporal patterns of sensor signals for each classified behavioral state or spatial and temporal patterns of different behavioral states? It is unclear what “spatial and temporal patterns” are supposed to be. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 28, 32, 33, 35, 36, 38-42, 46, 49-52, 54, and 61-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a computerized method of classifying a behavioral state of a brain or a system for classifying a behavioral state of a brain. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a method. Claim 32 is directed towards a system. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “automatically selecting one or more of the sensors based on the signals received from each sensor and one or more selection criteria using the one or more processors"; "calculating at least one measured value from the signal(s) of the selected sensor(s) using the one or more processors"; "classifying the behavioral state as: (a) an awake state whenever the measured value(s) for the selected sensor(s) is lower than a first threshold value, (b) a sleep state (N1 or N2) whenever the measured value(s) for the selected sensor(s) is equal to or greater than the first threshold value and the measured value(s) is not greater than a second threshold value, or (c) a slow wave sleep state (N3) whenever the measured value(s) from the selected sensor(s) is greater than the first threshold value and the measured value(s) is greater than the second threshold value"; and "providing a notification of the classified behavioral state to the user interface”, is considered an abstract idea is because they are directed to mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims recite “one or more processors” which can be interpreted as a generic processor. The one or more processors do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claims recite additional elements, “providing a plurality of sensors configured to detect an electrical activity of the brain; providing one or more processors communicably coupled to a user interface and the plurality of sensors; receiving a signal from each of the plurality of sensors” in claim 1 and "a sensor and/or electrode interface; a user interface; a data storage or memory" in claim 32. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
 Simons et al. (US 2018/0092600) discloses providing a plurality of sensors configured to detect an electrical activity of the brain (para. [0053], EEG signals 112 are sensed by the EEG sensors; para. [0041]); providing one or more processors (para. [0073], computing system 800 comprises one or more processors 802, para. [0049], [0053], fig. 2, computer processing circuit 212 receives input comprising EEG signals from the EEG sensors 208, processes these inputs, and converts them into digital EEG waveforms that may be employed by the sleep stage detection algorithm) communicably coupled to a user interface (para. [0042], fig. 1 discloses a display which displays hypnogram 120, 400; para. [0085], display devices) and the plurality of sensors (para. [0041], [0053]); and receiving a signal from each of the plurality of sensors (para. [0049], [0053], fig. 2, computer processing circuit 212 receives input comprising EEG signals from the EEG sensors 208, processes these inputs, and converts them into digital EEG waveforms that may be employed by the sleep stage detection algorithm); and 
a sensor and/or electrode interface (para. [0053], EEG signals 112 are sensed by the EEG sensors; para. [0041]); a user interface (para. [0042], fig. 1 discloses a display which displays hypnogram 120, 400; para. [0085], display devices); and a data storage or memory (fig. 12, para. [0073], [0076], a storage device 806)
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 28, 33, 35, 36, 38-42, 46, 49-52, 54, and 61-63, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 28, 32, 33, 35, 36, 39, 41, 46, 49, 50, 54, 61, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons et al. (US 2018/0092600).
Re Claim 1, Simons discloses a computerized method of classifying a behavioral state of a brain (abstract, computer processing system determines a sleep state of the subject) comprising: 
providing a plurality of sensors configured to detect an electrical activity of the brain (para. [0053], EEG signals 112 are sensed by the EEG sensors; para. [0041]); 
providing one or more processors (para. [0073], computing system 800 comprises one or more processors 802, para. [0049], [0053], fig. 2, computer processing circuit 212 receives input comprising EEG signals from the EEG sensors 208, processes these inputs, and converts them into digital EEG waveforms that may be employed by the sleep stage detection algorithm) communicably coupled to a user interface (para. [0042], fig. 1 discloses a display which displays hypnogram 120, 400; para. [0085], display devices) and the plurality of sensors (para. [0041], [0053]); 
receiving a signal from each of the plurality of sensors (para. [0049], [0053], fig. 2, computer processing circuit 212 receives input comprising EEG signals from the EEG sensors 208, processes these inputs, and converts them into digital EEG waveforms that may be employed by the sleep stage detection algorithm);
automatically selecting one or more of the sensors based on the signals received from each sensor and one or more selection criteria using the one or more processors (para. [0041], EEG, electrooculogram, and electromyography measurements can be used to score or classify a polysomnographic record of sleep into sleep stages; para. [0055], To generate the hypnogram 400, the sleep stage detection algorithm 116 also may involve monitoring parameters such as EEG, EOG, EMG as well as cardiopulmonary parameters such as electrocardiogram (ECG) and air flow. These monitored parameters also may be used to score or classify the sleep stages as a function of time. For example, a decreased tonic component in an EMG signal may be an indication of sleep stage 1. Additionally or alternatively, the computed weighted delta measure and normalized sigma measure may be used for sleep stage scoring.); 
calculating at least one measured value from the signal(s) of the selected sensor(s) using the one or more processors (para. [0060], the sleep stage detection algorithm 600 determines two spectral features for sleep stage classification. The first spectral feature is called a weighted delta measure (Dw) which is used for distinguishing between sleep stages 1 through 4. The second spectral feature comprises a multiplication (μN·σN) between normalized mean sigma power (μN) and variance in sigma power (σN) for distinguishing between REM and NREM stages of sleep.); 
classifying the behavioral state as: 
(a) an awake state whenever the measured value(s) for the selected sensor(s) is lower than a first threshold value (fig. 10, fig. 11, para. [0060]-[0072]; para. [0072],  if Dw is ≦−0.05 the sleep stage is labeled 704 wake. If 0.05<Dw≦0.1, the sleep stage is labeled 706 stage 1. If 0.1<Dw≦0.2 the sleep stage is labeled 708 stage 2. If Dw>0.2 the sleep stage is labeled 710 stage 3; para. [0071], if Dw is ≦−0.05, the sleep stage is labeled 604 wake. If 0.05<Dw<=0.1, the sleep stage is labeled 606 stage 1. If 0.1<Dw≦0.2, the sleep stage is labeled 608 stage 2. If Dw>0.2, the sleep stage is labeled 610 stage 3.), 
(b) a sleep state (N1 or N2) whenever the measured value(s) for the selected sensor(s) is equal to or greater than the first threshold value and the measured value(s) is not greater than a second threshold value (fig. 10, fig. 11, para. [0060]-[0072]; para. [0072],  if Dw is ≦−0.05 the sleep stage is labeled 704 wake. If 0.05<Dw≦0.1, the sleep stage is labeled 706 stage 1. If 0.1<Dw≦0.2 the sleep stage is labeled 708 stage 2. If Dw>0.2 the sleep stage is labeled 710 stage 3; para. [0071], if Dw is ≦−0.05, the sleep stage is labeled 604 wake. If 0.05<Dw<=0.1, the sleep stage is labeled 606 stage 1. If 0.1<Dw≦0.2, the sleep stage is labeled 608 stage 2. If Dw>0.2, the sleep stage is labeled 610 stage 3.), or 
(c) a slow wave sleep state (N3) whenever the measured value(s) from the selected sensor(s) is greater than the first threshold value and the measured value(s) is greater than the second threshold value (fig. 10, fig. 11, para. [0060]-[0072]; para. [0072],  if Dw is ≦−0.05 the sleep stage is labeled 704 wake. If 0.05<Dw≦0.1, the sleep stage is labeled 706 stage 1. If 0.1<Dw≦0.2 the sleep stage is labeled 708 stage 2. If Dw>0.2 the sleep stage is labeled 710 stage 3; para. [0071], if Dw is ≦−0.05, the sleep stage is labeled 604 wake. If 0.05<Dw<=0.1, the sleep stage is labeled 606 stage 1. If 0.1<Dw≦0.2, the sleep stage is labeled 608 stage 2. If Dw>0.2, the sleep stage is labeled 610 stage 3.); and
providing a notification of the classified behavioral state to the user interface (para. [0042], displayed on the hypnogram). 
Re Claim 28, Simons discloses automatically mapping one or more spatial and temporal patterns of the classified behavioral state and one or more transitions between the classified behavioral states (fig. 1, para. [0041], the sleep stage detection algorithm 116 involves generating a hypnogram 120 which comprises a graph 122 to represent the stages of sleep as a function of time.).   
Re Claim 32, Simons discloses a system for classifying a behavioral state of a brain (abstract, computer processing system determines a sleep state of the subject) comprising: 
a sensor and/or electrode interface (para. [0053], EEG signals 112 are sensed by the EEG sensors; para. [0041]); 
a user interface (para. [0042], fig. 1 discloses a display which displays hypnogram 120, 400; para. [0085], display devices); 
a data storage or memory (fig. 12, para. [0073], [0076], a storage device 806); and 
one or more processors communicably (para. [0073], computing system 800 comprises one or more processors 802, para. [0049], [0053], fig. 2, computer processing circuit 212 receives input comprising EEG signals from the EEG sensors 208, processes these inputs, and converts them into digital EEG waveforms that may be employed by the sleep stage detection algorithm) coupled to the sensor and/or electrode interface (para. [0041], [0053]), the user interface (para. [0042], fig. 1 discloses a display which displays hypnogram 120, 44) and data storage or memory (fig. 12, para. [0073], [0076], a storage device 806), wherein the one or more processors: 
receive a signal from each of a plurality of sensors via the sensor and/or electrode interface (para. [0049], [0053], fig. 2, computer processing circuit 212 receives input comprising EEG signals from the EEG sensors 208, processes these inputs, and converts them into digital EEG waveforms that may be employed by the sleep stage detection algorithm), 
automatically select one or more of the sensors based on the signals received from each sensor and one or more selection criteria (para. [0041], EEG, electrooculogram, and electromyography measurements can be used to score or classify a polysomnographic record of sleep into sleep stages; para. [0055], To generate the hypnogram 400, the sleep stage detection algorithm 116 also may involve monitoring parameters such as EEG, EOG, EMG as well as cardiopulmonary parameters such as electrocardiogram (ECG) and air flow. These monitored parameters also may be used to score or classify the sleep stages as a function of time. For example, a decreased tonic component in an EMG signal may be an indication of sleep stage 1. Additionally or alternatively, the computed weighted delta measure and normalized sigma measure may be used for sleep stage scoring.), 
calculate at least one measured value from the signal(s) of the selected sensor(s) (para. [0060], the sleep stage detection algorithm 600 determines two spectral features for sleep stage classification. The first spectral feature is called a weighted delta measure (Dw) which is used for distinguishing between sleep stages 1 through 4. The second spectral feature comprises a multiplication (μN·σN) between normalized mean sigma power (μN) and variance in sigma power (σN) for distinguishing between REM and NREM stages of sleep.), 
classify the behavioral state as: 
(a) an awake state whenever the measured value(s) for the selected sensor(s) is lower than a first threshold value (fig. 10, fig. 11, para. [0060]-[0072]; para. [0072],  if Dw is ≦−0.05 the sleep stage is labeled 704 wake. If 0.05<Dw≦0.1, the sleep stage is labeled 706 stage 1. If 0.1<Dw≦0.2 the sleep stage is labeled 708 stage 2. If Dw>0.2 the sleep stage is labeled 710 stage 3; para. [0071], if Dw is ≦−0.05, the sleep stage is labeled 604 wake. If 0.05<Dw<=0.1, the sleep stage is labeled 606 stage 1. If 0.1<Dw≦0.2, the sleep stage is labeled 608 stage 2. If Dw>0.2, the sleep stage is labeled 610 stage 3.), 
(b) a sleep state (N1 or N2) whenever the measured value(s) for the selected sensor(s) is equal to or greater than the first threshold value and the measured value(s) is not greater than a second threshold value (fig. 10, fig. 11, para. [0060]-[0072]; para. [0072],  if Dw is ≦−0.05 the sleep stage is labeled 704 wake. If 0.05<Dw≦0.1, the sleep stage is labeled 706 stage 1. If 0.1<Dw≦0.2 the sleep stage is labeled 708 stage 2. If Dw>0.2 the sleep stage is labeled 710 stage 3; para. [0071], if Dw is ≦−0.05, the sleep stage is labeled 604 wake. If 0.05<Dw<=0.1, the sleep stage is labeled 606 stage 1. If 0.1<Dw≦0.2, the sleep stage is labeled 608 stage 2. If Dw>0.2, the sleep stage is labeled 610 stage 3.), or 
(c) a slow wave sleep state (N3) whenever the measured value(s) from the selected sensor(s) is greater than the first threshold value and the measured value(s) is greater than the second threshold value, and provide a notification of the classified behavioral state to the user interface (fig. 10, fig. 11, para. [0060]-[0072]; para. [0072],  if Dw is ≦−0.05 the sleep stage is labeled 704 wake. If 0.05<Dw≦0.1, the sleep stage is labeled 706 stage 1. If 0.1<Dw≦0.2 the sleep stage is labeled 708 stage 2. If Dw>0.2 the sleep stage is labeled 710 stage 3; para. [0071], if Dw is ≦−0.05, the sleep stage is labeled 604 wake. If 0.05<Dw<=0.1, the sleep stage is labeled 606 stage 1. If 0.1<Dw≦0.2, the sleep stage is labeled 608 stage 2. If Dw>0.2, the sleep stage is labeled 610 stage 3.).
Re Claim 33, Simons discloses a plurality of sensors configured to detect an electrical activity of the brain communicably coupled to the sensor and/or electrode interface (para. [0053], EEG signals 112 are sensed by the EEG sensors; para. [0041]).  
Re Claim 35, Simons discloses one or more remote control or monitoring devices communicably coupled to the user interface (para. [0085], computer system and display devices; para. [0077], [0079], communication interface 810 configured to facilitate communication between a peripheral device and the computing system 800. The communication may include transmission of the collected EEG signals associated with the subject as described herein to a hosting computer, and transmission of data associated with the EEG signals from the host computer to the peripheral device. – display device and a hosting computer reads on “one or more remote control or monitoring devices”).  
Re Claim 36, Simons discloses that the one or more processors further classify the brain behavioral state as a drowsy state (N1), a REM state, or a microstate within the drowsy state (N1) (fig. 10, para. [0055] discloses detection of REM sleep, micro-awakening and stage 1), the sleep state (N2) or the slow wave sleep state (N3) (fig. 10, fig. 11, para. [0071], [0072], stages 2, 3, and 4), or a brain state characterized by abundant or excessive pathological activity, or a brain state otherwise identified as representing an elevated probability for occurrence of a seizure. 
Examiner notes: The claim limitation of claim 36 has been interpreted such that only one of the listed behavioral/brain states is required. 
Re Claim 39, Simons discloses that the first threshold value comprises a first Delta power value and the second threshold value comprises a second Delta power value (para. [0070], spectral power measure of the weighted delta power, [0071], [0072], fig. 10, fig. 11, discloses different weighted delta thresholds).  
Re Claim 41, Simons discloses that the one or more selection criteria comprises: a power spectral features extraction (para. [0060], the sleep stage detection algorithm 600 determines two spectral features for sleep stage classification; para. [0070], spectral power measure of the weighted delta power); or a clustering algorithm comprising a K-means, hierarchical tree, t-SNE, deep learning, neural network, t-SNE, isomap, Sammon mapping, linear embedding, or unsupervised deep embedding clustering algorithm; or one or more measures of separability.  
Re Claim 46, Simons discloses that the one or more processors further select a target brain location for the sensors from one or more of a cortex, hippocampus, thalamus, brain stem, basal ganglia, subthalamic nucleus, globus pallidus or other movement circuitry structures (para. [0062], three frontal channels and three occipital channels) and muscles via EMG or ENG or actigraphy (para. [0055], EMG).    
Re Claim 49, The system of claim 32, wherein the one or more processors further: 
filter the signal(s) into a set of frequency bands for each sensor (para. [0060], [0063]-[0065], delta, alpha, gamma); 
calculate an absolute power and a relative power for each of the frequency bands for each sensor (para. [0062], measurement of absolute power for each frequency band, para. [0062], [0066] show relative power for frequency bands, para. [0060], [0070], weighted delta measure and normalized mean sigma power); and 
wherein automatically selecting the sensor(s) based on the signal received from each sensor and one or more selection criteria comprises automatically selecting the sensor(s) based on the absolute power and the relative power for each of the frequency bands for each sensor (para. [0069], [0070], [0071], [0072]).  
Re Claim 50, Simons discloses the set of frequency bands are all within the range of 0.1 Hz to 600 Hz (para. [0063] – [0065], delta, alpha, gamma ).  
Re Claim 54, Simons discloses one or more electrodes communicably coupled to the one or more processors via the sensor and/or electrode interface, wherein an electrical stimulation is provided to the brain via the one or more electrodes (fig. 12, para. [0073], one or more processors coupled to various sensors and intervention signal generator (e.g., neurostimulation electrodes) via a suitable driver 812 circuit.).  
Re Claim 61, Simons discloses that the one or more processors further automatically map one or more spatial and temporal patterns of the classified behavioral state and one or more transitions between the classified behavioral states (fig. 1, para. [0041], the sleep stage detection algorithm 116 involves generating a hypnogram 120 which comprises a graph 122 to represent the stages of sleep as a function of time.).
Re Claim 62, Simons discloses that the one or more processors select automatic or manual feature selection or sensor selection (para. [0055], [0062]-[0070], automatic selection of EEG sensors and/or EMG and spectral features and EMG signal in order to determine sleep state).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600) in view of Hang et al. (US 2014/0107520).
Re Claim 38, Simons discloses the claimed invention substantially as set forth in claim 32. 
	Simons is silent regarding the one or more processors further providing an alert whenever the classified behavioral state is different than a previous classified behavioral state.
	However, Hang discloses determining a sleep state of a subject using EEG signal (abstract) and teaches one or more processors providing an alert whenever the classified behavioral state is different than a previous classified behavioral state (fig. 6A, 6B, para. [0079], [0080], [0081], processing control unit 110 maintains a strict definition of each stage of sleep. The processing control unit 110 will only alert the alarm component that a change in sleep stage has occurred when it has conclusively made such a determination). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Simons, by configuring the one or more processors to provide an alert whenever the classified behavioral state is different than a previous classified behavioral state, as taught by Hang, for the purpose of tracking changes in sleep stage with high accuracy even when the processors may not be able to determine the individual’s stage of sleep (para. [0081]). 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600) in view of Pless et al. (US 20030074033).
Re Claim 40, Simons discloses the claimed invention substantially as set forth in claim 32. 
	Simons is silent regarding the one or more processors further pre-process the signals by: detecting an abnormal amplitude distortion in the signals; or detecting a seizure or an abnormal electrophysiological condition using the signals; or detecting a high 60 or 50 Hz line interference in the signals.  
	However, Pless discloses a system for classifying a behavioral state of a brain comprising: detecting one or more types of seizures, one or more different precursor patterns, and sleep spindles (a normal EEG pattern observed only during sleep), to facilitate the detection of other EEG waveform patterns of interest (para. [0134]; para. [0103], [0105], [0119], detection or prediction of the precursor, onset, or aura before a seizure; para. [0142], baseline recordings initiated through specific or generic waveform detection templates that operate with or without the seizure detection templates developed according to the invention. These could be used to capture EEG records of interest to the treating physician such as sleep spindles or other unusual brain activity, para. [0143], spectrum of possible baseline signals, including those from when the patient is asleep, awake, physically active, mentally concentrating, or in any other clinically relevant condition), which reads on one or more processors pre-process the signals from each of the plurality of sensors by: detecting an abnormal amplitude distortion in the signals; or detecting a seizure or an abnormal electrophysiological condition using the signals; or detecting a high 60 or 50 Hz line interference in the signals.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Simons, by configuring the one or more processors to pre-process the signals by: detecting an abnormal amplitude distortion in the signals; or detecting a seizure or an abnormal electrophysiological condition using the signals; or detecting a high 60 or 50 Hz line interference in the signals, as taught by Pless, for the purpose of facilitating the detection of EEG waveform patterns of interest (para. [0134]). 
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2018/0092600) in view of Bozkurt (US 2016/0151012).
Re Claim 63, Simons discloses the claimed invention substantially as set forth in claim 32. 
	Simons is silent regarding the one or more processors further using training signal processing and a machine learning system to identify one or more suitable sensor configurations for an automated or semi-automated classification of the behavioral state. 
	However, Bozkurt discloses systems and methods for monitoring sleep and teaches one or more processors using training signal processing and a machine learning system to identify one or more suitable sensor configurations for an automated or semi-automated classification of the behavioral state (para. [0049], a low cost, low power, low noise, miniaturized, wireless system for automated assessment of sleep physiology addressing the shortcomings of currently existing systems, [0058], a two-stage process can be followed to extract and select the features before training the classification algorithms. Experienced scorers of PSG data can identify the sleep stages and events following standard guidelines. This is then be used to train feature extraction algorithms to extract several features from EEG, EOG, NIRS (HR, RR, LFO) and IMU signals by using Hjorth complexity parameters, power spectrum and histogram based waveform measures. This analysis is used to eliminate some of the sensors when not needed to minimize device complexity and power consumption). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Simons, by configuring the one or more processors to further use training signal processing and a machine learning system to identify one or more suitable sensor configurations for an automated or semi-automated classification of the behavioral state, as taught by Bozkurt, for the purpose of eliminating some of the sensors when not needed to minimize device complexity and power consumption (para. [0058]). 

Allowable Subject Matter
Claims 42, 51, and 52 appear to avoid the prior art, but remained rejected under section 101 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, August 13, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792